Case 7:21-cv-04360-VB Document 13 Filed 07/26/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
eee re <n x
DENISE M. KNIGHT & ASSOCIATES, LLC,

and DENISE M. KNIGHT a/k/a DENISE

NIGHT,

 

 

 

 

Plaintiffs,

Vv.

GEM OFFICE TECHNOLOGIES LLC; GEM ORDER
OFFICE SOLUTIONS LLC; GEM CORP.,
KEVIN ALESSANDRO a/k/a KEVIN

D’ ALESSANDRO; DMITRIOS PSARRAS
a/k/a DJ PSARRAS; TIAA COMMERCIAL
FINANCE, INC.; MARLIN BUSINESS
BANK; MANAGED BUSINESS
SOLUTIONS; and JOHN DOES 1-10,

Defendants. :
eee eee eee ee eee — --X

21 CV 4360 (VB)

 

 

Plaintiffs commenced this action on February 23, 2021, in the New York State Supreme
Court, Westchester County (the “State Court”). On February 25, 2021, defendant Marlin
Business Bank (“Marlin”) answered this action in the State Court. Subsequently, on April 16,
2021, defendant TIAA Commercial Finance, Inc. (“TIAA”), was served with a copy of the
summons and complaint.

On May 15, 2021, TIAA removed this action to this Court by filing a notice of removal.
(Doe. #1). In its notice of removal, TIAA noted Marlin had not clearly stated whether Marlin
consented to removal of this action to this Court.

Pursuant to 28 U.S.C, § 1446(b)(2)(A), “[w]hen a civil action is removed solely under
section 1441(a), all defendants who have been properly joined and served must join in or consent

to the removal of the action.” (emphasis added).

 
Case 7:21-cv-04360-VB Document 13 Filed 07/26/21 Page 2 of 2

Today, on July 26, 2021, the Court held a telephone conference attended by counsel for
plaintiffs, TIAA, and Marlin. Counsel for Matlin stated that Marlin did not consent to the
removal of this action. Counsel for all parties present agreed the action should therefore be
remanded to the State Court.

Accordingly, it is HEREBY ORDERED that this action is REMANDED to the New
York State Supreme Court, Westchester County. The Court declines to order the payment of
costs, expenses, or attorneys fees incurred as a result of the removal.

The Clerk is instructed to close this case. All other deadlines, conferences, or other

scheduled court appearances are cancelled.

Dated: July 26, 2021
White Plains, NY
SO sel |

 

\e Lud Briccetti
United States District Judge

 
